Selden, Ch. J.,
who delivered a dissenting opinion in the same case, speaking of the capacity of the testator to make a valid will, says: “ It is not enough that he should be found to *295bave possessed some degree of intelligence and mind. He must bave had sufficient mind to comprehend the nature and effect of the act he was performing, the relation he held to the various individuals who might naturally be expected to become the objects of his bounty, and to be capable of making a rational selection among them.” p. 105.
The same rules of law were laid down by Chancellor Walworth in Clark v. Fisher, 1 Paige, 171, decided before the case of Stewart v. Lispenard. The chancellor there said: “The general principles in relation to the capacity of a person to make a will are well understood. He must be of sound and discerning mind and memory, so as to be capable of making a testamentary disposition of his property with sense and judgment, in reference to the situation and amount of such property, and to the relative claims of different persons who are or might be the object of his bounty.”
In Converse v. Converse, 21 Vt., 168, Judge Redfield states the law as it is stated in the foregoing quotations. Indeed that portion of Judge Davies’ opinion which refers to the language of the cases, is copied from the opinion in Converse v. Converse.
The cases, both English and American, which hold the same doctrine, are very numerous. It is not my purpose to review them. The doctrine is so reasonable and just, and commends itself to the approval of the judgment so readily, that neither labored arguments nor citations of numerous authorities are necessary to sustain it. We unhesitatingly accept the foregoing views of Judges Redfield, Davies and Seldeít, and of Chancellor AYalworth, as correct statements of the law concerning what is, and what is not, testamentary capacity.
See 1 Redfield on Wills, Ch. IV., Title “ Mental Capacity to execute a valid Will,” where many of the cases on this subject are referred to. The following later cases hold the same doctrine: St. Legers' Appeal, 34 Conn., 434, following Kinne v. Kinne, 9 id., 102; Aiken v. Weckerly, 19 Mich., 482, following *296Beaubien v. Cicotte, 12 id., 459; Bates v. Bates, 27 Iowa, 110; Stancell v. Kenan, 33 Ga., 56 (cited from Digest).
Applying tbe law as bere laid down to tbe case of Simeon Holden, it cannot be successfully, or even plausibly, claimed that be possessed testamentary capacity wben be executed tbe alleged will. For surely a man wbo, by reason of tbe softening of bis brain, bad nearly lost bis memory and mental faculties— in tbe language of tbe complaint, whose “ memory and mental faculties bad become almost wholly obliterated,” — and wbo bad been in that condition for many months, and, as tbe result proved, was within a very few weeks of tbe termination of his life, cannot.be held to “ have sufficient active memory to collect in bis mind, without prompting, tbe particulars or elements ” of bis will, that is, tbe situation and amount of bis property, and the relative claims of those wbo might naturally be expected to be tbe objects of bis bounty, and to bold these elements in bis mind a sufficient time to perceive their relations to each other. To do this would require an effort of mind and memory of which Mr. Holden, wben be executed tbe alleged will, was utterly incapable.
It has been deemed proper to submit these few observ ations on tbe subject of testamentary capacity, because of the course which tbe argument of .the case and of tbe motion for a rehearing has taken, and to tbe end that tbe record might show more fully tbe grounds on which tbe opinion was predicated, that the complaint shows that tbe testator bad not that sound and disposing mind and memory, without which a valid will cannot be made.
By the Court. — Motion denied.